Name: Political and Security Committee Decision (CFSP) 2015/1772 of 28 September 2015 concerning the transition by EUNAVFOR MED to the second phase of the operation, as laid down in point (b)(i) of Article 2(2) of Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (EUNAVFOR MED/2/2015)
 Type: Decision
 Subject Matter: European construction;  regions and regional policy;  international law;  cooperation policy;  migration;  natural environment;  international security
 Date Published: 2015-10-03

 3.10.2015 EN Official Journal of the European Union L 258/5 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/1772 of 28 September 2015 concerning the transition by EUNAVFOR MED to the second phase of the operation, as laid down in point (b)(i) of Article 2(2) of Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (EUNAVFOR MED/2/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (1), and in particular Article 6(1) thereof, Whereas: (1) The EUNAVFOR MED Operation Commander has indicated that the operation has fulfilled all military objectives of the first phase related to the collection of information and intelligence, and has proposed that the operation should move to the second phase, as laid down in point (b)(i) of Article 2(2) of Decision (CFSP) 2015/778. (2) The Council concluded, at its meeting on 14 September 2015, that all the conditions have been met for EUNAVFOR MED to move to the second phase of the operation, as laid down in point (b)(i) of Article 2(2) of Decision (CFSP) 2015/778. (3) The transition to the second phase of the operation should take place on 7 October 2015. (4) Transition to subsequent phases of EUNAVFOR MED, including the phase laid down in point (b)(ii) of Article 2(2) of Decision (CFSP) 2015/778, will be subject to a further assessment by the Council as to whether the conditions for that transition have been met, taking into account any applicable UN Security Council Resolution and consent by the coastal States concerned, and the decision by the Political and Security Committee on when to make the transition, in accordance with Decision (CFSP) 2015/778 and Council Decision (CFSP) 2015/972 (2) launching the operation, HAS ADOPTED THIS DECISION: Article 1 The European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) shall, with effect from 7 October 2015, move to the second phase of the operation, as laid down in point (b)(i) of Article 2(2) of Decision (CFSP) 2015/778. Article 2 The adapted Rules of Engagement for the second phase of the operation as laid down in point (b)(i) of Article 2(2) of Decision (CFSP) 2015/778 are hereby approved. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 September 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 122, 19.5.2015, p. 31. (2) Council Decision (CFSP) 2015/972 of 22 June 2015 launching the European Union military operation in the southern Central Mediterranean (EUNAVFOR MED) (OJ L 157, 23.6.2015, p. 51).